Title: From Thomas Jefferson to George Jefferson, 12 January 1800
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Philadelphia Jan. 12. 1800.

Your favors of Jan. 26. & 31. came safely to hand. what you decided on the subject of the molasses was according to my wish, and I would only desire my former order on that subject to be complied with in  the event of it’s falling to the price then mentioned. I expect by this time you will have recieved 3. tons of half crown rod from Monticello, which I return to mr Roberts as unfit for my use. he agrees to recieve it in Richmond. keep it therefore till I get information from him as to the person in Richmond to whom we are to deliver it.
With respect to mr Short’s principal & interest payable by the James river co. as mr Barnes is the deposit of all his funds, I have given him an order to receive this payment, which order he indorses to you, & it will remain between him and you as he shall direct. I inclose you the order, and shall be glad to learn from you the exact sum which shall be paid under it.
On my own account I now inclose you a bank post note for eight hundred dollars to replace the balance of my account with you, and to enable you to answer draughts which will come to you in the course of this & early in the next month. I write by this post to mr John Wardrop to call on you for 94. D 93 c but as I am particularly desirous this should not be a moment unpaid, I will ask you to seek him, if he should not call on you immediately. I suppose him to be in Richmond; but if not in the way the paiment will be as valid if made to mr Thomas Gordon of Petersburg. it is in discharge of an old account of Ninian Minzies presented not long since.—let me know immediately if you please whether there has been a draught by Brydie & co on Barnes for the 3333⅓ D for James Key. if not made before you get this, I will on recieving your information have it forwarded to mr Brydie in bank bills. of course after you shall notify me, no bill must be drawn by him as it would find our hands emptied of this deposit. I am Dear Sir
Your’s affectionately

Th: Jefferson


P.S. our tobaccoes of 1798. sent here are sold on long instalments at 7. D.

